UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1921


DERRICK MICHAEL ALLEN, SR.,

                    Plaintiff - Appellant,

             v.

SUNTRUST BANK; TRUIST BANK; HEATH CAMPBELL; BETH BARHAM,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:20-cv-00293-TDS-LPA)


Submitted: December 21, 2020                                      Decided: January 7, 2021


Before MOTZ, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derrick Michael Allen, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Derrick Michael Allen, Sr., appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing Allen’s 42 U.S.C. § 1983

complaint. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Allen v. SunTrust Bank, No. 1:20-cv-

00293-TDS-LPA (M.D.N.C. Aug. 21, 2020). We deny Allen’s motions to appoint counsel

and for a transcript at government expense. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2